DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzsimons (U.S. Patent No. 9,782,029) in view of Gall (U.S. Patent No. 4,376,493).
Fitzsimons discloses a cover structure (10) suitable for use with a container (30), the container including an annular inner surface and an annular outer surface opposite the annular inner surface, and the cover structure comprising: a cover body configured for covering the container, wherein an annular sealing portion that is capable of airtightly engaging with a top edge of the container (col. 8, lines 15-20) is arranged along a peripheral edge of the cover body, the annular sealing portion is elastically arranged around a periphery of an opening of the container, and includes a folding section (14) connected to the sealing section, the folding section is capable of being switched between a sealing state and an unsealing state, when the folding section is folded to the sealing state, part of the folding section is abutted against the annular outer surface, and when the folding section is folded to the unsealing state, the folding section stops abutting against the annular outer surface (Figs. 4A-4D),  wherein when the folding section is folded to the sealing state, the folding section can form a sealing area to press against a concave area and to airtightly match with a concave area in a convex-and-concave manner of a container (depending on the container due to the flexibility of the cover), wherein the cover body is made of silicone material (col. 4, lines 2-7), and wherein the cover structure has a centerline, the folding section includes a first end connected to the sealing section, and a second end opposite the first end, when the folding section is folded to the sealing state, a distance from the centerline to the first end is L0, a distance from the centerline to the second end is L1, and the distances LO and L1 meet the following condition: L0> L1 (Fig. 3B), when the folding section is folded to the unsealing state, a distance from the centerline to the first end is L2, a distance from the centerline to the second end is L3, and the distances L2 and L3 meet the following condition: L3>L2 (Fig. 4B).
Fitzsimons fails to teach a sealing section capable of abutting against the annular inner surface.
Gall teaches that it is known in the art to manufacture a cover with a sealing section (9) capable of abutting against an annular inner surface.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cover with a sealing section, in order to provide additional sealing areas with a container.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzsimons and Gall in view of Arfert et al. (U.S. Patent No. 4,793,510).
Fitzsimons fails to teach wherein when the folding section is folded to the sealing state, a thickness of the sealing section is greater than a thickness of the folding section.
Arfert teaches that it is known in the art to manufacture a sealing cover with scet5ions having different thicknesses (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the sealing section to be thicker, in order to increase the strength of the sealing section.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733